United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2904
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Ronnie Joe Benson,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: July 7, 2009
                                 Filed: July 9, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Ronnie Benson appeals following the district court’s1 orders reducing his
sentence pursuant to 18 U.S.C. § 3582(c)(2) and denying reconsideration. We affirm.

       In 1997, a jury found Benson guilty of conspiracy to possess with intent to
distribute cocaine base, in violation of 21 U.S.C. § 846, and possession with intent to
distribute cocaine, in violation of 21 U.S.C. § 841. The district court sentenced him
to a total of 360 months in prison (the bottom of the Guidelines range of 360 months

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
to life) and 5 years of supervised release. We affirmed the conviction and sentence.
See United States v. Sanders, Nos. 07-3782/3856, 1998 WL 796101, at *1 (8th Cir.
Nov. 16, 1998) (unpublished per curiam).

       In June 2008, Benson filed a counseled motion to reduce his sentence based on
Amendment 706 to the Guidelines, which retroactively reduced base offense levels
for crack offenses. The government indicated that it did not object to imposition of
a sentence at the bottom of the revised sentencing range of 292-365 months. The
district court granted Benson’s motion and reduced his 360-month prison sentence to
292 months. In a pro se motion to reconsider, Benson challenged his counsel’s failure
to object to the drug-quantity calculations in his presentence report. The district court
denied the motion.

       We have considered Benson’s arguments on appeal, and we find no grounds for
reversal. See United States v. Starks, 551 F.3d 839, 841-43 (8th Cir.) (discussing
narrow scope of sentence reductions under § 3582(c), and inapplicability of United
States v. Booker, 543 U.S. 220 (2005)), cert. denied, 2009 WL 1043901 (U.S. June
1, 2009) (No. 08-9839). As to Benson’s complaint about his counsel, we note that
there is no right to counsel in a section 3582(c)(2) proceeding. See United States v.
Brown, 565 F.3d 1093, 1094 (8th Cir. 2009) (per curiam).

      Accordingly, we grant counsel’s motion to withdraw and Benson’s motion to
supplement, and we affirm the judgment of the district court.
                      ______________________________




                                          -2-